           Case 5:19-cv-03074-JLS Document 28 Filed 09/09/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     MARY E. CAGGIANO, et al,

                           Plaintiffs,

            v.                                                           CIVIL ACTION
                                                                          NO. 19-3074
     TEVA PHARMACEUTICALS USA, INC., et al,

                           Defendants.


                                 MEMORANDUM OPINION

Schmehl, J. /s/JLS                                                         September 9, 2020

I.        INTRODUCTION

            Plaintiffs in this matter filed a Complaint against Defendant, Teva

     Pharmaceuticals, Inc. in the Court of Common Pleas of Montgomery County,

     Pennsylvania, setting forth two causes of action under Pennsylvania law: 1) breach of

     contract and 2) violation of the Pennsylvania Wage Payment and Collection Law, 43 P.S.

     § 206.1, et seq (“WPCL”). Defendant removed the matter to this Court, alleging that

     Plaintiffs’ claims of contractual entitlement to separation pay are “properly brought under

     and completely preempted by” ERISA Section 502(a). Plaintiffs filed a Motion to

     Remand, arguing that the Severance Benefit Plan upon which their claims are based is

     not a “plan” governed by ERISA. Teva opposes remand, arguing that Plaintiffs’ claims

     for benefits are based upon its Separation Benefits Plan (“SBP”), Supplemental

     Unemployment Benefits Plan (“SUB Plan”) and Transition Plan, which are all one plan

     governed by ERISA. A period of discovery was ordered regarding the relationship of the

     SBP, the SUB Plan and the Transition Plan to each other, and the parties filed
         Case 5:19-cv-03074-JLS Document 28 Filed 09/09/20 Page 2 of 8




  supplemental briefing. For the reasons that follow, I will grant Plaintiffs’ motion and

  remand this matter back to the Court of Common Pleas of Montgomery County.

II.     BACKGROUND AND STATEMENT OF FACTS

        Teva provided Plaintiffs with benefits pursuant to a Separation Benefits Policy,

  which sets out specific eligibility rules and a formula for calculating the amount of

  separation pay based on certain criteria. (ECF No. 1, pp. 42-45.) Pursuant to the SBP,

  “[a] full- or part-time US-based, non-union Teva employee” is eligible to receive

  separation pay in the case of, inter alia, “elimination of position” and/or “reduction in

  force.” (Id. at p. 1.)

        Plaintiffs are all former non-union, full-time employees of Teva whose positions

  were related to facilities management. (Complaint, ¶¶ 29, 33, 34.) Plaintiffs were

  terminated by Teva after it decided to contract facilities management duties to a service

  provider. (Id., at ¶¶ 39-42.) Plaintiffs claim that they are therefore entitled to separation

  pay pursuant to the SBP, which Teva refuses to pay.

III.    LEGAL STANDARD

        28 U.S.C. §1441(b) provides that “any civil action brought in a State court of which

  the district courts of the United States have original jurisdiction, may be removed by the

  defendant or the defendants, to the district court of the United States for the district and

  division embracing the place where such action is pending.” The district courts shall have

  original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

  the United States. 28 U.S.C. § 1331. In the case of a motion to remand, the court “must

  assume as true all factual allegations of the complaint.” Yellen v. Teledyne Cont’l Motors,

  Inc., 832 F.Supp.2d 490, 493 (E.D. Pa. 2011) (quoting Steel Valley Auth. V. Union Switch




                                                 2
        Case 5:19-cv-03074-JLS Document 28 Filed 09/09/20 Page 3 of 8




  & Signal Div., 809 F.2d 1006, 1010 (3d Cir. 1987). The removal statute “is to be strictly

  construed against removal.” Samuel-Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 396

  (3d Cir. 2004). All doubts are to be resolved in favor of remand, and the moving party

  bears the burden of showing that federal jurisdiction exists, and that removal was proper.

  Boyer v. Snap-On Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990).

        ERISA is one of the areas of federal law where “Congress intended the complete

  preemption doctrine to apply to state law causes of action which fit within the scope of

  ERISA’s civil enforcement provisions.” Dukes v. U.S. Healthcare, Inc., 57 F.3d 350, 353

  (3d Cir. 1995). Therefore, when a plaintiff’s complaint contains an action to recover

  benefits due under an employee benefit plan, this will be considered a federal action,

  regardless of the cause of action pled in the complaint. Id., 57 F.3d at 353 n.2, 354

  (citations omitted). In this matter, Plaintiffs argue that the SBP is not an ERISA plan, and

  therefore, jurisdiction is not proper in federal court. Accordingly, the resolution of the

  motion to remand turns on whether or not the SBP is an ERISA plan.

III.    DISCUSSION

        Plaintiffs’ motion to remand argues that they are entitled to separation pay pursuant

  to the SBP. In response, Teva asserts that Plaintiffs’ action challenges the denial of

  benefits under the SBP, which is a welfare benefit plan subject to the Employee

  Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq, and that

  Plaintiffs’ state law claims are therefore preempted by ERISA. In their supplemental

  briefing, Plaintiffs argue that the SBP is not an ERISA plan, and therefore, their claims

  are not subject to this Court’s jurisdiction.




                                                  3
      Case 5:19-cv-03074-JLS Document 28 Filed 09/09/20 Page 4 of 8




       For ERISA to govern a benefit arrangement, there are five factors that must be

met. The benefit arrangement must be: 1) a plan, fund, or program; 2) established or

maintained; 3) by an employer or employee organization; 4) for the purpose of providing

qualifying benefits; 5) to participants or beneficiaries. Donovan v. Dillingham, 688 F.2d

1367, 1371 (11th Cir. 1982); accord Smith v. Hartford Ins. Grp., 6 F.3d 131, 136 (3d Cir.

1993). In the instant matter, the pertinent question is whether the SBP, together with the

SUB and the Transition Plan, are a qualifying “plan” under ERISA.

       Teva contends that the SBP, SUB and Transition Plan are in fact “one Severance

Plan.” (Dep. of Elaine McGee, pp. 14-17.) However, after a thorough review of the three

documents in question, it is clear that they cannot be considered one plan.

       First, a detailed comparison of the three documents show that they contain

multiple contradictions and discrepancies. The SUB Plan and Transition Plan both

contain extremely detailed sections setting forth a seven-step process for participants to

exercise their rights under the Plan. See Summary Plan Description for SUB and

Transition Plans, ECF No. 23, Exh. E, pp. 10-13. The SBP has no such procedure, merely

stating that before providing severance to employees, managers must “obtain approval

from their immediate supervisor(s), department Vice President and Human Resources.”

ECF No. 23, Exh. B, p. 2. Similarly, the SUB Plan and the Transition Plan have a formal

“Plan Administrator” to adjudicate claims and appeals (ECF No. 23, Exh. E, p. 13,) but

the SBP only states generally that “these guidelines shall be administered by Teva

Human Resources and such other person or persons as Teva shall delegate from time to

time. . .” ECF No. 23, Ex. B, p. 4.




                                             4
      Case 5:19-cv-03074-JLS Document 28 Filed 09/09/20 Page 5 of 8




       The documents have different titles, different effective dates and different

purposes. The SBP has an effective date of April 4, 2018, amending an earlier version

dated January 1, 2018, and the SUB and Transition Plans are effective February 12, 2018.

ECF No. 23, Exs. B and E. Further, the SBP does not contain a specific stated purpose,

while the SUB Plan states that its purpose is to provide supplemental unemployment

compensation benefits to assist former employees who suffered involuntary termination

in their transition to new full-time employment. (ECF No. 23, Ex. C, p. 1.) Similarly, the

Transition Plan contains a stated purpose, claiming that it is intended to provide payments

to eligible employees in addition to and in lieu of benefits paid under the SUB. (ECF No.

23, Ex. D, p. 1.)

       Further, the three documents have a plethora of inconsistencies as to eligibility

and ineligibility requirements. For example, only non-union employees are eligible under

the SBP, while the SUB and Transition Plans do not include that limitation. ECF No. 23,

Exs. B, p. 1; C, pp. 4-8; D, pp. 2-4; E, pp. 1-4, 6-8. Eligibility under the SUB Plan

requires an employee to apply for unemployment, while the SBP and the Transition Plans

do not. Id. All three documents contain different language regarding age of employees in

terms of eligibility. The SBP makes no mention of age in eligibility or ineligibility

requirements, while the SUB Plan states that employees age 62 or older are ineligible and

the Transition Plan states that an employee becomes eligible for benefits when he or she

reaches the age of 62. Id.

       Lastly, the three documents in question provide for different numbers of

maximum and minimum weeks of pay an eligible employee is entitled to receive. Id. An

employee could be entitled to different amounts of money, depending on which




                                             5
      Case 5:19-cv-03074-JLS Document 28 Filed 09/09/20 Page 6 of 8




document is applied. It is hard to fathom how three documents with this many

discrepancies and contradictions could be constitute one severance plan.

       Teva supports its argument that all three documents make up one severance plan

by relying on language in the SBP that references the SUB and Transition Plans

regarding how benefits will be paid. The SBP states:

     Payment Schedule. All amounts paid under this policy will be paid bi-
     weekly, and subject to all applicable deductions and offsets, including
     without limitation federal, state and local taxes as well as any state
     unemployment benefits. All Separation Payments will be made in accordance
     with the terms and conditions of the Teva Pharmaceuticals USA, Inc.
     Supplemental Unemployment Benefit Plan or Teva Pharmaceuticals USA,
     Inc. Employment Transition Plan, whichever is applicable (see below). All
     payments made under this policy are processed and paid based upon the
     employee’s election of either direct deposit or manual check, in accordance
     with all applicable federal, state and local laws, and in coordination with
     Company’s payroll schedule.

     Supplemental Unemployment Benefit Plan (SUB)

     Teva severance will be paid through the Teva Supplemental Unemployment
     Benefit Plan (the “SUB Plan”). The Teva Supplemental Unemployment
     Benefit Plan (the “SUB Plan”) provides a structured payout of severance
     benefits to eligible employees who experience an involuntary loss of
     employment. Under this program, the employee will receive weekly SUB
     Plan payments which are equal to 100% of the weekly Base Pay, minus any
     unemployment insurance pay (commonly referred to an “unemployment
     pay”) received from the state or federal government, for the weekly
     severance period. For each week the employee remains eligible, the
     employee will receive a payment from Teva for the SUB Plan payment and
     any applicable payment from the state or federal government for
     unemployment insurance pay. Added together, these two components will
     equal 100% of your Weekly Base Pay. The Summary Plan Description for
     the SUB plan or Employment Transition Plan, whichever is applicable, can
     be provided upon request.


ECF No. 23, Ex. B, p. 3. However, the mere fact that the SBP references the SUB and

Transition Plans does not mean that all three documents constitute one plan. Teva’s

argument would be more convincing if the SBP incorporated the SUB and Transition



                                            6
       Case 5:19-cv-03074-JLS Document 28 Filed 09/09/20 Page 7 of 8




 Plans, but it does not. It merely references them. That is hardly the type of compelling

 evidence that meets Teva’s burden in this matter.

        In addition, the Transition Plan states that it “and the SUB Pay Plan are separate

 and distinct plan arrangements.” ECF No. 3, Ex. D. The SBP, the SUB Plan and the

 Transition Plan cannot be considered all one plan, when the Transition Plan clearly states

 the exact opposite. Teva cannot point to a single document that states that the SBP, the

 SUB Plan and the Transition Plan all make up one severance plan. The SBP was

 amended after Teva adopted the SUB Plan and the Transition Plan. If these three

 documents were intended to be one severance plan, Teva could easily have included

 language to that effect in the SBP amendment but failed to do so.

        Clearly, Teva has failed to offer sufficient evidence to meet its burden of proof in

 this matter. There is insufficient evidence for the Court to find that the SBP, together with

 the SUB and Transition Plans, form one severance plan governed by ERISA over which

 this Court would have jurisdiction. Accordingly, we must conclude that the SBP is a

 separate contract not governed by ERISA and Plaintiffs’ motion to remand must be

 granted.

IV.   CONCLUSION

      For all the reasons set forth above, Plaintiffs’ action against Teva must proceed in

 state court. Accordingly, I will grant Plaintiffs’ motion to remand, returning this matter to

 the Court of Common Pleas of Montgomery County.




                                              7
Case 5:19-cv-03074-JLS Document 28 Filed 09/09/20 Page 8 of 8




                              8
